             Case 19-10289-LSS         Doc 1809      Filed 06/08/20     Page 1 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

IN RE:                                       )       Chapter 11
                                             )
Imerys Talc America, Inc., et al.,           )       Case No. 19-10289 (LSS)
                                             )
               Debtors.                      )       Jointly Administered
                                             )
                       NOTICE OF APPEARANCE AND REQUEST
                     FOR SERVICE OF NOTICES AND DOCUMENTS

         PLEASE TAKE NOTICE that the Ad Hoc Committee of Imerys Talc Litigation

Plaintiffs (the “Ad Hoc Committee”), which is comprised of clients (each a “Plaintiff” and,

collectively, the “Plaintiffs”), represented by the Morelli Law Firm and the Segal Law Firm

(together, the “Plaintiffs’ Law Firms”). The Plaintiffs’ Law Firms are representing the Plaintiffs

in connection with the significant injuries the Plaintiffs suffered as a result of their use and/or

exposure to the talc products produced and distributed by the above captioned debtors and

debtors-in-possession.
             Case 19-10289-LSS          Doc 1809     Filed 06/08/20     Page 2 of 3


       The Ad Hoc Committee hereby appears in the above-captioned cases pursuant to

Section 1109(b) of Title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002,

3017, 9007 and 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

and Local Rule 2002-1 of the Local Rules of Bankruptcy Practice and Procedure of the United

States Bankruptcy Court for the District of Delaware, and hereby requests that copies of all

notices and papers entered or filed in the above-captioned cases be given and served upon the

persons listed below at the following addresses, telephone and facsimile numbers, and e-mail

addresses:

David Molton, Esquire                              Jeffrey R. Waxman, Esquire
Bennett S. Silverberg, Esquire                     Eric J. Monzo, Esquire
Brown Rudnick LLP                                  Brya M. Keilson, Esquire
Seven Times Square                                 Morris James LLP
New York, NY 10036                                 500 Delaware Avenue, Suite 1500
Telephone: (212) 209-4800                          Wilmington, DE 19801
E-mail: DMolton@brownrudnick.com                   Telephone: (302) 888-6800
E-mail: BSilverberg@brownrudnick.com               E-mail: Jwaxman@morrisjames.com
                                                   E-mail: Emonzo@morrisjames.com
Sunni Beville, Esquire                             E-mail: Bkeilson@morrisjames.com
Brown Rudnick LLP
One Financial Center
Boston, MA 02111
Telephone: (617) 856-8200
E-mail: Sbeville@brownrudnick.com
               PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the Bankruptcy Rules specified above, but also includes, without limitation, any notice,

application, complaint, demand, motion, petition, pleading or request, whether formal or

informal, written or oral, and whether transmitted or conveyed by mail, hand delivery, e-mail,

telephone, telecopy or otherwise filed or made with regard to the above-referenced case and

proceedings herein.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance, nor any

former or later appearance, pleading, claim or suit, shall constitute a consent to jurisdiction, nor

shall waive (1) any right to have final orders in non-core and core matters in which the
                                            2
              Case 19-10289-LSS         Doc 1809      Filed 06/08/20      Page 3 of 3


Bankruptcy Court does not have final adjudicatory authority entered only after de novo review

by a District Court Judge, (2) any right to trial by jury in any proceeding so triable in this case or

any case, controversy, or proceeding related to this case, (3) any right to have the District Court

withdraw the reference in any matter subject to mandatory or discretionary withdrawal, or (4)

any other rights, claims, actions, defenses, including defenses to jurisdiction, setoffs, or

recoupments to which the Ad Hoc Committee, may be entitled under agreements, in law or in

equity, and all of which rights, claims, actions, defenses, setoffs, and recoupments are expressly

reserved.

Dated: June 8, 2020                           MORRIS JAMES LLP

                                              /s/ Jeffrey R. Waxman
                                              Jeffrey R. Waxman (DE Bar No. 4159)
                                              Eric J. Monzo (DE Bar No. 5214)
                                              Brya M. Keilson (DE Bar No. 4643)
                                              500 Delaware Avenue, Suite 1500
                                              Wilmington, DE 19801
                                              Telephone: (302) 888-6800
                                              E-mail: jwaxman@morrisjames.com
                                              E-mail: emonzo@morrisjames.com
                                              E-mail: bkeilson@morrisjames.com
                                                      and
                                              David Molton, Esquire
                                              Bennett S. Silverberg, Esquire
                                              BROWN RUDNICK LLP
                                              Seven Times Square
                                              New York, NY 10036
                                              Telephone: (212) 209-4800
                                              E-mail: DMolton@brownrudnick.com
                                              E-mail: BSilverberg@brownrudnick.com
                                                      and
                                              Sunni P. Beville, Esquire
                                              BROWN RUDNICK LLP
                                              One Financial Center
                                              Boston, MA 02111
                                              Telephone: (617) 856-8200
                                              E-mail: sbeville@brownrudnick.com
                                              Counsel to the Ad Hoc Committee of Imerys Talc
                                              Litigation Plaintiffs



                                                  3
